NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0194-20

JANET L. SACKLOW,

          Plaintiff-Respondent,

v.

RICHARD M. BETTS,

     Defendant-Appellant.
_______________________

                   Submitted April 20, 2021 – Decided May 7, 2021

                   Before Judges Fisher and Gummer.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Middlesex County,
                   Docket No. FM-12-1502-07.

                   Peter A. Ouda, attorney for appellant.

                   Respondent has not filed a brief.

PER CURIAM

          In this matrimonial case, defendant appeals the denial of his motion to

vacate pursuant to Rule 4:50-1(f) certain aspects of a 2014 order that addressed
plaintiff's motion and defendant's cross-motion concerning custody and other

issues regarding their child. Noting the parties' child is now a twenty-one-year-

old adult, we affirm substantially for the reasons set forth in Judge Marcia L.

Silva's comprehensive, written decision.

      Affirmed.




                                                                           A-0194-20
                                       2